Citation Nr: 1730939	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  10-04 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for status postoperative herniated nucleus pulposus L5-S1 (low back condition or low back disability), prior to May 30, 2011.  

2.  Entitlement to a disability rating in excess of 20 percent for status postoperative herniated nucleus pulposus L5-S1 (low back condition or low back disability), after August 1, 2011.  	

3.  Entitlement to a disability rating in excess of 10 percent from April 26, 2011 to April 15, 2013 for right lower extremity peripheral nerve disease. 

4.  Entitlement to a disability rating in excess of  20 percent since April 16, 2013 for right lower extremity peripheral nerve disease. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1976 to March 1985.

This appeal comes before the Board of Veterans' Appeal (BVA or Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire in which the RO (among other things) denied an increased rating in excess of 20 percent for the Veteran's previously service-connected low back condition.  The Veteran appealed the denial of an increased rating.  During the pendency of the appeal, the Veteran had surgery related to his service-connected low back condition.  In a June 2012 rating decision, the Veteran was assigned a 100 percent convalescent disability rating for his back disability from May 31, 2011 to July 31, 2011.  The Veteran did not argue or appeal any issue regarding the assignment of the temporary 100 percent disability rating.  Beginning August 1, 2011, the RO reassigned the Veteran a 20 percent disability rating for his service-connected low back condition. 

In a separate rating decision also dated in June 2012, the Veteran was granted service connection for right lower extremity peripheral nerve disease and assigned a 10 percent disability rating effective April 26, 2011.  Thereafter, in an April 2013 rating decision, the Veteran's service-connected peripheral nerve disease disability was increased from 10 percent to 20 percent effective April 15, 2013.   The Veteran appealed the assigned ratings.  In a May 2016 decision, the Board construed the Veteran's peripheral nerve disease disability claim as part of his overall spine disability; therefore, the Board took jurisdiction of the Veteran's peripheral nerve disease increased rating claim.   

The Veteran testified at a Video Conference Hearing before the undersigned Veterans Law Judge in September 2012; the transcript is of record.

In January 2013 and May 2016, the Board remanded these matters for further development.  

The Board notes for the record that the Veteran changed representation from Attorney William K, Matter to Disabled American Veterans during the course of this appeal.  

Lastly, the Board observes that the Veteran was granted a total disability rating based on individual unemployability in February 2017.  As such, that issue is not before the Board. 


FINDINGS OF FACT

1.  Prior to May 30, 2011, the Veteran's low back disability was manifested by limitation of motion, but not by forward flexion that is functionally limited by pain to 30 degrees or less; guarding and/or muscle spasms that did not result in abnormal gait or spinal contour; mild right lower extremity radiculopathy; and incapacitating episodes of spine disease and ankylosis have not been shown.

2.  Since August 1, 2011, the Veteran's low back disability has been manifested by limitation of motion, but not by forward flexion that is functionally limited by pain to 30 degrees or less; guarding and/or muscle spasms that did not result in abnormal gait or spinal contour; moderate right lower extremity radiculopathy; and incapacitating episodes of spine disease and ankylosis have not been shown.

3.  From April 26, 2011 to April 14, 2013, the Veteran's right lower extremity peripheral nerve disease has been manifested by mild, incomplete paralysis. 

4.  Since April 15, 2013, the Veteran's right lower extremity peripheral nerve disease has been manifested by moderate, incomplete paralysis. 


CONCLUSIONS OF LAW

1.  For the period prior to May 30, 2011, the criteria for a rating in excess of 20 percent for the Veteran's low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5243 (2016).

2.  Since August 1, 2011, the criteria for a rating in excess of 20 percent for the Veteran's low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5243 (2016).

3.  For the period from April 26, 2011 to April 14, 2013, the criteria for a rating in excess of 10 percent for right lower extremity peripheral nerve disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8520 (2016).

4.  Since April 15, 2013, the criteria for a rating in excess of 20 percent for right lower extremity peripheral nerve disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8520 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability Ratings and the Musculoskeletal System

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In determining a disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function are expected in all instances.  38 C.F.R. § 4.21.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

In increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints, include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the United States Court of Appeals for Veterans Claims (Court) held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45 pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32   (2011).  

A lumbar spine disability can be evaluated under multiple diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  In the present case, the Board's consideration will include Diagnostic Code 5243 (intervertebral disc syndrome) because intervertebral disc syndrome has been shown by the evidence of record.  Diagnostic Code 5243 also provides the potential for the most favorable rating for the Veteran.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  It should be noted that intervertebral disc syndrome (preoperatively or postoperatively) can be evaluated under VA's "General Rating Formula for Diseases and Injuries of the Spine" or under VA's "Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes," whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

      1.  VA's General Rating Formula for Diseases and Injuries of the Spine

Under VA's General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula or General Rating Formula for the Spine), a 10 percent disability rating is assigned for lumbar spine disabilities and thoracolumbar spine (the spinal column in the thoracic and lumbar regions) disabilities manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

Lastly, a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.
 
Several "Notes" following the criteria of the General Rating Formula provide information and insight necessary for the Formula's utilization in determining the assignment of appropriate disability ratings for musculoskeletal conditions.  

Pertinent to the increased rating claim on appeal, "Note 2" of the General Rating Formula informs the reader that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

"Note 5" of the General Rating Formula notifies the reader that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

"Note 1" of the General Rating Formula informs the reader that any associated objective neurologic abnormalities of the service-connected spine disability at issue, including, but not limited to, bowel or bladder impairment, should be evaluated separately under an appropriate diagnostic code.  

Lastly, "Note 6" of the General Rating Formula provides that disability of the thoracolumbar and cervical spine segments should be rated separately unless there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

      2.  VA's Formula for Rating Intervertebral Disc Syndrome  
      
Turning to VA's Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating Intervertebral Disc Syndrome), the regulations provide for the assignment of: 

A 10 percent disability rating when there is evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months. 

A 20 percent rating when the evidence shows incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. 

A 40 percent rating when there is evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

Lastly, a 60 percent rating should be assigned based upon evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

The "Notes" following the Formula for Rating Intervertebral Disc Syndrome define an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See Note 1.  Note 2 provides that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

Rating in excess of 20 percent from 04/03/2008 to 05/30/2011 for a back disability

The Veteran requested an increased rating for his service-connected low back disability in 2008.  Subsequently, he was scheduled and afforded a VA examination in relation to his request in April 2008.  At that time, the Veteran complained of a chronic dull pain across his lower back with rare radiation down the right thigh.  He reported no loss of bowel or bladder function.  A physical examination of the lumbar spine revealed evidence of a 12 cm well-healed scar on the lumbosacral spine area.  No paravertebral muscular tenderness or spasticity was noted.  Straight leg raise yielded right lower back pain at 70 degrees on the right.  The Veteran was able to go from 0-90 degrees without any significant pain on the left.  Ranges of motion of the lumbar spine using a goniometer were reported as: forward flexion of 0-70 degrees without pain (forward flexion of 90 degrees with pain); extension of 0-10 degrees with pain; right and left lateral flexion of 0-30 degrees; and right and left rotation of 0-30 degrees.  The examiner reported that there was no evidence of any neurological abnormalities in the lower extremities.  The Veteran was ultimately diagnosed with chronic lumbar strain with degenerative disc disease of the lumbosacral spine with residuals of L5-S1 laminectomy.  In terms of functional loss, the VA examiner stated that he saw evidence of painful motion; and that it was feasible that with flare ups (which he stated did not necessarily occur with repetitive use), the Veteran could lose an additional 20-30 degrees of range of motion.  He described the Veteran's back disability as having a mild effect on his activities of daily living and a milder effect on his occupation. 

Medical records dated from 2007 to 2011 reflect that, at times, the Veteran reported experiencing back pain to his medical providers.  However, the records also reflect that the Veteran had at least one physical examination of his musculoskeletal system that found him to have full range of motion in all joints (see September 2008 private medical records); and that he denied at various times that he had back pain.  See, e.g., March 2007 private medical records (During a routine physical, the Veteran's doctor wrote in the "Review of Symptoms" portion of the report "Musculoskeletal: Not Present - Back pain."); March 2008 private medical records ("Musculoskeletal: Not Present - Back Pain"); March 2009 private medical records ("Musculoskeletal: Present - Joint Pain and Joint Stiffness.  Not Present: Back Pain").  

In March 2010, the Veteran was afforded another VA examination to determine the current severity of his low back condition.  At that time, the Veteran was found to have minor tenderness to deep palpation but no muscle spasm.  The examiner stated that he had a 4 1/2 inch vertical scar midline in the lower lumbar region that was essentially nontender and not adherent to deep structures; and that there were no signs of local inflammation or ulcerations.  The Veteran's range of motion of the lumbar spine was measured with a goniometer on at least 3 separate trials.  The results indicated forward flexion of 0-70 degrees, 0-70 degrees and 0-65 degrees; extension of 0-20 degrees, 0-20 degrees and 0-15 degrees; right lateral flexion of  
0-25 degrees, 0-25 degrees and 0-25 degrees; and left lateral flexion of 0-25 degrees, 0-25 degrees and 0-25 degrees.  Rotation to the right was reported as 0-20 degrees, 0-20 degrees and 0-20 degrees; rotation to the left was 0-20 degrees, 0-20 degrees and 0-15 degrees.  The Veteran was ultimately diagnosed with degenerative disc disease in lumbar spine that had been treated by two laminectomies.  The examiner opined that the Veteran's lumbar spine condition resulted in a mild-to-moderate effect on activates of daily living and employment.  In terms of functional loss, the examiner stated the Veteran had some residual pain present in the lower lumbar region, as well as occasional transient hamstring tightness and hamstring spasms in the right leg.  He indicated that there was no instability or weakness noted in the Veteran's lower extremities or lumbar region, but some mild fatigability might develop with repetitive activities due to some low back pain.  The examiner also reported that the Veteran did not describe "true flares," however, the Veteran was noted as having limited his physical activities for both his cervical and lumbar spinal conditions.  The examiner stated that the Veteran was unlikely to lose significant range of motion of his dorsal lumbar spine with repetitive activities. 
	
Thereafter, in April 2011, the Veteran had an MRI of the lumbar spine that indicated he had a new extruded herniation draping along the posterior aspect of the L3 vertebral body that was causing right lateral stenosis.  See private medical records.  In June 2011, he underwent an L2-3 discectomy. 

In analyzing the claim for the period prior to May 30, 2011, the Board observes that for purposes of applying the Formula for Rating Intervertebral Disc Syndrome on Incapacitating Episodes, there is no medical or lay evidence to suggest the Veteran experienced incapacitating episodes for which a physician prescribed bed rest.  In doing so, the Board observes that when the Veteran testified during his September 2012 BVA hearing that he was bedridden in April 2011 while waiting for his spinal surgery to be performed; however, there is no evidence in the file to suggest that the Veteran was prescribed bed rest by his physician.  See September 2012 BVA hearing transcript, p. 7.  As such, an increased rating cannot be assigned under this criterion.

Turning to the criteria set forth in VA's General Rating Formula for Diseases and Injuries of the Spine, for the Veteran to be afforded the next highest rating for his low back disability, the evidence would need to show that either (1) he had forward flexion of the thoracolumbar spine of 30 degrees or less prior to May 2011; or (2) that his pre-May 2011 low back symptomatology was akin to his having favorable ankylosis of the entire thoracolumbar spine.  In evaluating the evidence in conjunction with the criteria, the Board finds the April 2008 and March 2010 VA examinations are highly probative in that they reveal that the Veteran had forward flexion of at least 65 degrees without pain prior to May 2011.  April 2008 VA examination report (forward flexion to 70 degrees without pain, to 90 degrees with pain); March 2010 VA examination report (forward flexion of 0-70 degrees, 0-70 degrees and 0-65 degrees).  Even when one considers the April 2008 examiner's opinion that it was feasible for the Veteran to lose an additional 20-30 degrees of range of motion during times that he experienced "flare-ups" of back symptomatology, the Veteran's forward flexion range of motion during those times would be (at worst) between 0-35 degrees to 0-45 degrees.  In terms of repetitive motion, the March 2008 examiner did not reference any additional limitation seen with repetitive movement.  While the March 2010 examiner did address repetitive motion, he only addressed it to the extent that he indicated the Veteran was unlikely to lose significant range of motion of his dorsal lumbar spine with repetitive activities. 

In terms of the rating criteria pertaining to evidence analogous to favorable ankylosis of the entire thoracolumbar spine, the Board observes that the evidence does not reflect a diagnosis of ankylosis at all.  Range of motion findings, although limited at times, do not reveal ankyloses, favorable or unfavorable.  In this regard, the Board observes that ankylosis is defined as an "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  Favorable ankyloses occurs when there is a fixation of a spinal segment in neutral position (zero degrees).  See "Note 5" of the General Rating Formula for Diseases and Injuries of the Spine.  Throughout the Veteran's appeal, he has been examined on numerous occasions and diagnostic tools.  At no point, has any physician observed any signs of spinal segment fixation in the Veteran's lumbar spine. 

After considering all of the evidence of record, the Board finds that there is no medical or lay evidence demonstrating that the Veteran's service-connected low back disability meets the criteria for the assignment of an increased disability rating of 40 percent pursuant to the General Rating Formula for Diseases and Injuries of the Spine for the period on appeal.  In considering the rating criteria, the Board has evaluated the Veteran's functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. at 206-7 (1995).  However, an increased evaluation for the Veteran's service-connected low back disability is not warranted on the basis of functional loss due to pain for the period prior to May 2011.  The Veteran's symptoms are contemplated by the 20 percent rating assigned.  Although the April 2008 VA examiner stated that he saw evidence of painful motion, the Veteran was still noted to have forward flexion of 0-90 degrees with pain.  And while the examiner indicated that the Veteran could feasibly lose an additional 20-30 degrees of range of motion during low back flare-ups, he made no reference of the Veteran experiencing fatigability, incoordination, pain on movement, or weakness.  In terms of functional loss, the March 2010 VA examiner stated the Veteran had some residual pain present in the lower lumbar region.  While he opined that the Veteran had no instability or weakness in his lower extremities or lumbar region, he indicated the Veteran "might" develop some mild fatigability with repetitive activities due to some low back pain.  Given this evidence, the Board finds that neither pain nor other factors in this case cause functional loss more closely approximating favorable ankylosis.  Therefore, a rating in excess of 20 percent during the period from April 3, 2008 to May 30, 2011 is not warranted.  

Rating in excess of 20 percent since 08/01/2011 for a back disability

After undergoing surgery for his spine in May 2011, the RO assigned the Veteran a 100 percent convalescence evaluation that ended on July 31, 2011.  Beginning August 1, 2011, the Veteran's low back disability was re-assigned a 20 percent rating.  Since the Veteran has not contended otherwise, the Board is of the opinion that he not only disagreed with the denial of an increased rating in the May 2008 rating decision on appeal, but also the reassignment of the rating subsequent to the expiration of his convalescent benefits.   

Turning again to the record in this case, the Board observes that the Veteran testified during a BVA Video Conference Hearing in September 2012 regarding his service-connected back symptomatology.  At that time, he indicated that he experienced symptoms such as pain, sciatica, stiffness, muscle spasms and almost daily flare-ups of his low back disability.  He also testified that he was in constant pain.  See BVA hearing transcript, pgs. 3, 7.  

Post-service medical records dated in March 2012, April 2012 and September 2012 reflect that the Veteran was seen for back complaints with physical symptoms that included back pain, joint pain and stiffness.  See private medical records.  While being seen in April 2013, the Veteran's spine range of motion was noted to be decreased and his movements were reported to be painful.  Id. 

In light of his September 2012 BVA testimony, the Veteran was afforded a new VA spine examination to determine the current severity of his low back condition.  See January 2013 BVA decision.  This examination occurred in April 2013, after which the Veteran was diagnosed with degenerative disc disease of the thoracolumbar spine and intervertebral disc syndrome.  The examination report indicates that the Veteran was found to have forward flexion of 0-40 degrees (to 40 degrees with painful motion; to 35 degrees after repetitive motion testing); extension of 0-10 degrees (to 10 degrees with painful motion; to 10 degrees after repetitive motion testing); bilateral flexion of 0-15 degrees (to 15 degrees with painful motion; to 15 degrees after repetitive motion testing) and bilateral rotation of 0-10 degrees (to 10 degrees with painful motion; to 10 degrees after repetitive motion testing).  The Veteran was noted as having guarding and/or muscle spasm present, but the report indicates that these did not result in an abnormal gait or spinal contour.  Right lower extremity radiculopathy was noted and considered by the examiner to be moderate in nature.  Other than radiculopathy, no neurological abnormalities were reported.  Intervertebral disc syndrome was documented, without any incapacitating episodes during the previous 12 months.  No vertebral fracture was found to be present.  The examiner also noted that there was x-ray evidence of arthritis.  In terms of functional loss, the examiner indicated that the Veteran experienced less movement than normal, weakened movement pain on movement, atrophy of disuse and interference with sitting, standing and/or weight bearing.  The Veteran was not noted to experience excess fatigability, incoordination, swelling, deformity, instability or disturbances of locomotion.    

The claims file contains records dated in April 2014 that reflect a routine examination of the Veteran's musculoskeletal system was undertaken and the Veteran was noted as not having any back pain.  Id., April 2014 private medical records ("Musculoskeletal: Not Present - back pain).  However, records dated throughout 2015 reflect the Veteran's complaints of back and muscle pain.  Of note, an April 2015 record documents the Veteran's complaints of worsening low back pain during the previous 3-4 month period of time.  The records also indicate that the Veteran underwent pain injections for his back at that time.  See April 2015 private medical records.  A physical examination in April 2015 revealed decreased range of motion and painful movements.  The Veteran's medical provider noted that the Veteran had paraspinous muscle spasm, but indicated his straight leg raising was negative.  The Veteran's medical provider indicated that he should be scheduled for an MRI and also referred him to physical therapy.  Id.  

Thereafter, during a May 2016 VA back conditions examination, the Veteran was diagnosed with intervertebral disc syndrome.  His range of motion was reported as: forward flexion of 0-40 degrees; extension of 0-10 degrees; right lateral flexion of 0-15 degrees; left lateral flexion of 0-15 degrees; right lateral rotation of 0-10 degrees and left lateral rotation of 0-10 degrees.  The Veteran did not report experiencing flare-ups of his thoracolumbar spine.  Pain was reported on examination, but noted not to result in or cause functional loss.  There was evidence of pain on weight-bearing and tenderness on palpitation of the lower lumbar spine.  The Veteran was able to perform repetitive testing, which the examiner stated did not result in additional loss of function.  The examiner also reported that pain, weakness, fatigability or incoordination did not significantly limit the Veteran's functional ability with repeated use over a period of time.  While the Veteran was noted to have muscle spasm, localized tenderness and guarding, the examiner reported that none of these things resulted in an abnormal gait or abnormal spinal contour.  Ankylosis of the spine was not present; and the examiner noted that the Veteran did not have any other neurologic abnormalities or findings related to his spine condition.  In terms of sensation to light touch, the Veteran was noted to have decreased sensation of the right foot/toes, moderate right lower extremity paresthesia and/or dysesthesias, moderate right lower extremity numbness and moderate right radiculopathy.  The examiner noted that the Veteran's low back disability impacted his ability to work by limiting his ability to lift things, climb or bend.  In the remarks section of the report, the VA examiner wrote "There is no change of SC disability, intervertebral disc syndrome."

Medical records dated after the May 2016 examination reveal that the Veteran had recently had a spinal cord stimulator implanted; and that he reported that his back was already feeling better.  See May 2016 private medical records; June 2016 VA medical records (scanned administrative note pertaining to outside medical records).  A May 31, 2016 letter from a doctor at a Spine Center to the Veteran's primary care doctor reflects the impression that the implantation of the spinal cord stimulator was a success.  Id.  

Viewing the evidence in conjunction with the rating schedule, the Board observes once again that for the Veteran to be afforded a rating in excess of 20 percent for his service-connected low back disability, the evidence would need to show that either (1) he has had forward flexion of the thoracolumbar spine of 30 degrees or less since August 2011; or (2) that his post-August 2011 low back symptomatology is analogous to having favorable ankylosis of the entire thoracolumbar spine.  

As set forth above, the Veteran's April 2013 and May 2016 VA examinations indicate that the Veteran's forward flexion is between (at worst) 35 degrees to 40 degrees.  The Veteran does not have an abnormal gait or spinal contour.  
While the Veteran was noted to have moderate right lower extremity radiculopathy (i.e., peripheral nerve disease), he has been service-connected separately for this symptomatology.  In terms of other symptomatology reflective of objective neurologic abnormalities attributed to the Veteran's service-connected back disability, a review of the evidence in this case fails to reveal any indication that the Veteran has experienced any neurological abnormalities related to his low back condition.  In this regard, the Board observes that the Veteran's VA medical records dated in July 2015 indicate that the Veteran denied the loss of motor function, the loss of bowel function and the loss of bladder function.  See VA Capri medical records in Legacy Content Manager, p. 355 (received on 10/03/2016).  In September 2015, the Veteran denied experiencing any abdominal pain, change in bowel pattern or rectal bleeding.  See VA Capri medical records in Legacy Content Manager, p. 347 (received on 10/03/2016).  When seen in March 2016 and April 2016, the Veteran again reported that he had no loss of bowel or bladder function.  See March 2016 and April 2016 VA medical records.  

In terms of functional loss, even when considering the Veteran's complaints of pain and other factors, the evidence does not show that there is functional loss more nearly approximating favorable ankylosis.  During the April 2013 VA examination, the Veteran was reported to experience less movement than normal, weakened movement, pain on movement, atrophy of disuse and interference with sitting, standing and/or weight bearing. The May 2016 VA examiner stated that the Veteran did not exhibit pain, weakness, fatigability or incoordination that significantly limited his functional ability with repeated use over a period of time.  Given this evidence, viewed in conjunction with the other evidence of record, the Board finds that neither pain nor other factors in this case cause the Veteran functional loss to be considered closely approximating a finding of favorable ankylosis.
  
In terms of occupational impairment, the Board observes that the May 2016 VA examiner stated that the Veteran's low back disability impacted his ability to work by limiting his ability to lift things, climb or bend.  However, the Board finds that this functional impact has already been taken into consideration and essentially formed the basis upon which the Veteran was granted a total disability rating based upon individual unemployability.  See February 2017 rating decision; January 2017 Administrative Decision (The Director of VA's Compensation Service granted individual unemployability after considering that "[t]he most recent VA examination was performed on May 7, 2016.  The examiner stated that the Veteran would have difficulty walking more than 10 minutes, standing more than 5 minutes, or sitting more than 15 minutes.  Bending and lifting were also noted to be problematic.")  

Based upon the foregoing, the Board finds that the Veteran's lower back disability did not rise to the level upon which a rating in excess of 20 percent should be granted.  As mentioned previously, the Veteran has consistently been shown to have forward flexion of the thoracolumbar spine greater than 30 degrees; and his post-August 2011 low back symptomatology has never been analogous to a finding akin to favorable ankylosis of the entire thoracolumbar spine.  In making these findings, the Board notes that the Veteran is competent to report symptoms of his disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  However, the evaluation of his disability turns on all the evidence of record, not simply his reports.  

Rating in excess of 10 percent from 04/26/2011 to 04/15/2013 for nerve disease

Turning to neurological manifestations of the Veteran's low back disability, the Veteran is currently in receipt of a 10 percent disability evaluation under Diagnostic Code 8520 for right lower extremity peripheral nerve disease, which contemplates mild incomplete paralysis of the sciatic nerve prior to April 2013.  In order to warrant a higher rating, the Veteran's symptoms must demonstrate moderate incomplete paralysis or worse.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve, as well as neuritis and neuralgia of that nerve, warrants a 10 percent rating.  Moderate incomplete paralysis is assigned a 20 percent rating, and moderately severe incomplete paralysis is warranted for a 40 percent rating.  Severe incomplete paralysis of the sciatic nerve with marked muscular atrophy warrants a 60 percent rating.  With complete paralysis of the sciatic nerve, which warrants an 80 percent rating, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a . 

Under 38 C.F.R. § 4.124a , disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, the rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  Special consideration should be given to any psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, and injury to the skull. 38 C.F.R. § 4.120. 

The words "slight," "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 . 

In this case, the evidence reveals that the Veteran was afforded a peripheral nerves VA examination in December 2011.  At that time, he was diagnosed with peripheral nerve disease.  Symptomatology associated with the Veteran's peripheral nerve disease included intermittent pain of the right lower extremity that was considered to be mild in nature.  The Veteran was also noted to have paresthesia and/or dysesthesias of the right lower extremity that was also mild; and mild numbness of the right lower extremity.  Light touch sensation testing indicated that the Veteran had decreased sensation of the right upper anterior thigh and the right lower leg/ankle.  The examiner indicated that the Veteran's (1) sciatic nerve was affected and resulted in mild, incomplete paralysis of the right side; (2) his anterior crural (femoral) nerve was affected by mild, incomplete paralysis; (3) his external cutaneous nerve of the right thigh was affected and resulted in mild, incomplete paralysis; and (4) his right Ilio-inguinal nerve was affected by mild, incomplete paralysis.  Thereafter, in terms of functional impact, the examiner stated that the Veteran's ability to work was impacted by chronic low back pain with problems with repetitive bending and lifting, paresthesia and numbness in right buttock to the right knee, and lower back and right leg muscle spasms that occurred especially at night.  

Based upon the December 2011 VA examination report, the Veteran was granted service connection for right lower extremity peripheral nerve disease and assigned a 10 percent disability rating on the basis that the evidence as a whole indicated that the Veteran experienced incomplete paralysis below the right knee that was found to be mild in nature by the VA examiner.  As mentioned previously, under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  In order to qualify for the assignment of a disability rating of 20 percent, the evidence would need to show that the Veteran suffers from moderate incomplete paralysis of the sciatic nerve.  Such is not shown by the evidence in this case.  

Rating in excess of 20 percent since 04/15/2013 for nerve disease 

In April 2013, the Veteran was afforded another VA examination related to his spine.  At that time, a VA examiner noted that the Veteran suffered from radiculopathy with intermittent pain of the right lower extremity that was considered to be moderate in nature.  The Veteran was also noted to have paresthesia and/or dysesthesias of the right lower extremity that was mild. 
Lastly, the examiner indicated that the Veteran's sciatic nerve was affected and resulted in moderate radiculopathy.  In light of the increase in the Veteran's symptomatology from mild-to-moderate, the RO increased the Veteran's service-connected peripheral nerve disease from 10 percent to 20 percent.  

During a May 2015 peripheral nerves VA examination, the Veteran was diagnosed with sciatica.  The examiner noted that the Veteran was in constant severe pain in his right lower extremity, in comparison to previously experiencing only intermittent pain.  The Veteran was also noted to have paresthesia and/or dysesthesias of the right lower extremity that was moderate in severity; in addition to moderate numbness of the right lower extremity.  Light touch sensation testing indicated that the Veteran had decreased sensation of the right upper anterior thigh, the right thigh/knee, the right lower leg/ankle and his foot/toes.  In addressing the nerves affected, the VA examiner indicated that the Veteran suffered from moderate, incomplete paralysis of the sciatic nerve on the right side.  All of the other nerves listed on the examination report were marked as being "normal."  In terms of other pertinent physical findings, the VA examiner indicated that the Veteran's right lower extremity weakness appeared to be "breakthrough weakness," which he stated was usually not true weakness but was rather related to pain while performing the test of strength.  In terms of functional impact on his ability to work, the examiner noted that the Veteran needed to perform light duty and that he missed work due to pain.  In the remarks section, she reported that during range of motion testing, the Veteran was not able to perform beyond 20-30 degrees in any direction. However, see May 2016 VA back conditions examination report. 

Subsequently, the Veteran was afforded a peripheral nerves examination in May 2016.  At that time, he was noted to have constant pain of the right lower extremity that was moderate in nature.  The Veteran was also noted to have paresthesia and/or dysesthesias of the right lower extremity that was also moderate; with moderate numbness of the right lower extremity.  Light touch sensation testing indicated that the Veteran had decreased sensation of the right lower leg/ankle and right foot/toes.  The examiner indicated that the Veteran's sciatic nerve was affected and resulted in moderate, incomplete paralysis of the right side.  In the remarks section, he wrote that there was no change in the Veteran's service-connected disability of the right lower extremity sciatic nerve.  

In terms of functional impact, the May 2016 VA examiner stated that the Veteran's ability to work was impacted by difficulty with walking more than 10 minutes, sitting for more than 15 minutes and standing for more than 5 minutes.  

Given the evidence provided in the April 2013, May 2015 and May 2016 VA examination reports - all of which consistently show that the Veteran has  experienced peripheral nerve disease symptomatology that has been at most moderate in nature (never moderate-to-severe) since April 2013, the Board finds that a disability rating in excess of 20 percent is not warranted in this case.   

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims.  As such, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

A disability rating in excess of 20 percent for status postoperative herniated nucleus pulposus L5-S1 prior to May 30, 2011 is denied.  

A disability rating in excess of 20 percent for status postoperative herniated nucleus pulposus L5-S1 effective August 1, 2011 is denied.  	

A disability rating in excess of 10 percent from April 26, 2011 to April 14, 2013 for right lower extremity peripheral nerve disease is denied. 

A disability rating in excess of 20 percent since April 15, 2013 is denied. 




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


